Citation Nr: 1637615	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served in the United States Army from November 1965 to November 1967.  He served in the Republic of Vietnam from May 2, 1966 to May 1, 1967.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

Seborrheic dermatitis had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), (b), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his November 2010 statement that his rash began when he came home from service, and has continued ever since.  In his August 2011 notice of disagreement, the Veteran again reported that "I have had [seborrheic dermatitis] since I have gotten out of the service."

In a March 2011 statement, the Veteran's spouse confirmed that the Veteran "has...suffered from a rash on his face ever since he came home from the service."

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran has a current diagnosis of mild seborrheic dermatitis in the nasolabial fold bilaterally from the May 2011 VA examiner.  In October 2012, a VA physician also diagnosed the Veteran with dermatitis of the face.

The Veteran has provided competent and credible testimony to the effect that he has experienced dermatitis on his face since service.  In addition to the statements from the Veteran and his spouse, his September 1967 Report of Medical History at separation from service documents his report of experiencing skin diseases.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, and facial plausibility); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Although cognizant of the VA examiner's December 2011 negative nexus opinion, the Board observes that the examiner did not consider the competent and credible lay statements from the Veteran and his spouse to the effect that he has been experiencing an ongoing skin rash since his separation from service.  Absent consideration of this lay evidence, the Board finds that the VA examiner's rationale is inadequate, and that the evidence as to nexus is at least in equipoise.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's seborrheic dermatitis is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for seborrheic dermatitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for seborrheic dermatitis is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


